DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

June 1, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey and Certification (CMCS)

SUBJECT: Advance Notification of Upcoming National Criminal Background Check Federal
Matching Grants Solicitation under Section 6201 of the Affordable Care Act
The new national background check program is contained in Section 6201 of the Patient
Protection and Affordable Care Act (P.L. 111-148, enacted on March 23, 2010) and the Health
Care and Education Reconciliation Act of 2010 (P.L. 111-152, enacted on March 30, 2010)
together called the Affordable Care Act.
The purpose of this bulletin is to provide advance notice that the Centers for Medicare &
Medicaid Services (CMS) will issue a solicitation for Federal matching grants to all States and
the U.S. Territories for a multi-year National Background Check Program for Patient Protection
for direct patient access employees of long term care facilities and providers. As specified in the
law, these providers include nursing homes and other providers that provide services through a
variety of authorities including Medicaid State Plan services and Medicaid waiver authorities
such as 1915(c) home and community-based services. We expect the solicitation to be available
in early June, with State applications due in August 2010. The program is intended to assist all
States and Territories that desire to institute or upgrade their systems of employee background
checks to include checks of all pertinent registry sources in all States in which a potential
employee has lived, to check State and Federal criminal records, and to use the FBI
fingerprinting system in order to ensure that employees hired to serve the vulnerable long term
care population do not have criminal or registry past histories that make them unfit to be hired.
The goal of the program is to prohibit the hiring of employees who have histories of abuse or
relevant criminal violations from serving the vulnerable long term care population.
STATUTE/ REGULATION: The statute is available at
http://www.gpo.gov/fdsys/search/pagedetails.action?granuleId=&packageId=BILLS111hr3590ENR. The grant solicitation will be available online at www.grants.gov States may
also download the application at: http://www.cms.hhs.gov/GrantOpportunities
CMSO CONTACT: please direct your questions about this upcoming opportunity to the
Background Check program mailbox at background_checks@cms.hhs.gov (background
underscore checks @cms.hhs.gov).
We hope you will consider becoming a part of this important new Federal/State partnership
opportunity to enhance safety and quality of care for our nation’s long term care population.

